         6:20-cv-00306-RAW Document 44 Filed in ED/OK on 05/10/21 Page 1 of 5




                    IN THE UNITED STATES DISTRICT COURT FOR THE
                           EASTERN DISTRICT OF OKLAHOMA

    LAURIE GARLAND,

           Plaintiff,

    v.                                              Case No. CIV-20-306-RAW

    1. STATE OF OKLAHOMA, ex rel
       OKLAHOMA DEPARTMENT OF
       CORRECTIONS,
    2. CHRISTOPHER REDEAGLE,
       individually,
    3. SHARON MCCOY, individually,
    4. JOE ALLBAUGH, individually,
    5. PENNY LEWIS, individually,
    6. RABECKAH MOONYHAM,
       individually,
    7. HEATHER CARLSON, individually, and
    8. BOARD OF CORRECTIONS,

           Defendants,


                                              ORDER

          Plaintiff filed her Amended Complaint on November 24, 2020, alleging that Defendant

RedEagle sexually assaulted her while she was in the custody of the Oklahoma Department of

Corrections (“ODOC”). 1 She brings claims pursuant to 42 U.S.C. § 1983 for violations of her

constitutional rights and for deliberate indifference, failure to train, and establishing a custom

and practice of indifference resulting in violations of her constitutional rights. She also brings




1
 After motions to dismiss were filed, the court invited Plaintiff to amend her Complaint to
provide additional legal or factual averments which may vitiate the claims of insufficiency. As
Plaintiff did so amend, those motions [Docket Nos. 13 and 16] are moot. See Davis v. TXO
Prod. Corp. 929 F.2d 1515, 1517 (10th Cir. 1991)(An amended complaint supersedes the
previous complaint and “renders it of no legal effect.”)(citations omitted)).
     6:20-cv-00306-RAW Document 44 Filed in ED/OK on 05/10/21 Page 2 of 5




state law claims pursuant to the Oklahoma Governmental Tort Claims Act (“GTCA”) and Bosh

v. Cherokee Cnty. Gov’tal Bldg. Auth., 305 P.3d 994 (Okla. 2013).

        Now before the court is the motion to dismiss filed by Christopher Redeagle [Docket No.

21] and Plaintiff’s response thereto [Docket No. 26]. 2 RedEagle did not file a reply. RedEagle’s

motion is filed pursuant to Federal Rule of Civil Procedure 12(b)(6), arguing that Plaintiff has

failed to state a claim upon which relief can be granted.

        Failure to State a Claim

        For purposes of the motion to dismiss, the court accepts as true all well-pleaded facts in

the Amended Complaint and construes those facts in the light most favorable to Plaintiff.

Western Watersheds Project v. Michael, 869 F.3d 1189, 1193 (10th Cir. 2017). Of course, the

court does not accept as true conclusory statements or legal conclusions. Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

        To survive the motion to dismiss, the Amended Complaint “must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Iqbal, 556

U.S. at 678 (quoting Twombly, 550 U.S. at 570). Plaintiff must nudge her “claims across the line

from conceivable to plausible.” Twombly, 550 U.S. at 570. The well-pleaded facts must “permit

the court to infer more than the mere possibility of misconduct.” Iqbal, 556 U.S. at 679.

        The Tenth Circuit has held that the “Twombly/Iqbal standard is a middle ground between

heightened fact pleading, which is expressly rejected, and allowing complaints that are no more

than labels and conclusions or a formulaic recitation of the elements of a cause of action, which



2
  Also before the court is the motion to dismiss filed by the Oklahoma Department of Corrections
(“ODOC”), the Oklahoma Board of Corrections (the “Board”), Sharon McCoy, Penny Lewis,
Rabeckah Mooneyham, and Heather Carlson [Docket No. 22] and Plaintiff’s response thereto
[Docket No. 27]. No reply was filed. This motion will be addressed by separate Order.
Defendant Allbaugh has not filed a motion.
                                                   2
     6:20-cv-00306-RAW Document 44 Filed in ED/OK on 05/10/21 Page 3 of 5




the Court stated will not do.” Khalik v. United Air Lines, 671 F.3d 1188, 1191 (10th Cir. 2012)

(citing Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008)). “In other words, Rule

8(a)(2) still lives.” Id. (emphasis added). “Under Rule 8, specific facts are not necessary; the

statement need only give the defendant fair notice of what the claim is and the grounds upon

which it rests.” Burnett v. Mortgage Elec. Registration Sys., Inc., 706 F.3d 1231, 1235-36 (10th

Cir. 2013) (quoting Khalik, 671 F.3d at 1191) (emphasis added).

       In a case against multiple defendants, “it is particularly important . . . that the complaint

make clear exactly who is alleged to have done what to whom, to provide each individual with

fair notice as to the basis of the claims against him or her, as distinguished from collective

allegations . . . .” Robbins, 519 F.3d at 1250 (emphasis in original). Otherwise, the Complaint

would fail to provide fair notice and to present a plausible right to relief.

       RedEagle’s Motion

       Plaintiff alleges that while RedEagle was a correctional officer at the Eddie Warrior

prison facility where she was incarcerated, he manipulated her work and schedule so that he

could force himself on her sexually. She alleges, inter alia, that he harassed her and sexually

assaulted her. RedEagle’s name is in the Amended Complaint forty-seven times, including the

caption. The Amended Complaint includes many factual allegations against RedEagle, including

that he forced her to wear underwear that he brought into the prison for a week at a time so that

he could later sniff them.

       RedEagle argues that “[f]rom what can be ascertained” the causes of action against him

are limited to four particular paragraphs of the Amended Complaint – paragraphs 61, 71, 82, and

86 – and that “these causes of action fail to state a claim upon which relief can be granted as to

Defendant RedEagle.” It is unclear why he chooses these particular paragraphs as the only ones



                                                   3
     6:20-cv-00306-RAW Document 44 Filed in ED/OK on 05/10/21 Page 4 of 5




applicable to him. Moreover, there is no paragraph 86. RedEagle argues that Plaintiff’s

allegations “are only innuendo, full of vagaries.” The court does not agree.

       As to the federal claims, RedEagle also argues that Plaintiff has no plausible substantive

due process claim. Plaintiff alleges that RedEagle deprived her of her civil rights under the

United States Constitution and lists the Fourth, Eighth, and Fourteenth Amendments. Defendant

is correct that when “a constitutional claim is covered by a specific constitutional provision, such

as the Fourth or Eighth Amendment, the claim must be analyzed under the standard appropriate

to that specific provision, not under the rubric of substantive due process.” United States v.

Lanier, 520 U.S. 259, 272 n. 2 (1997). While Plaintiff’s claims will not likely be analyzed under

the Fourteenth Amendment, generally plaintiffs may plead their claims in the alternative. This

issue may be more readily addressed at the summary judgment stage. RedEagle’s motion is

DENIED as to Plaintiff’s federal claims.

       As to the state law claims, RedEagle argues that Plaintiff’s Bosh claim against him is not

viable. The Oklahoma Supreme Court has pointed out that after its ruling in Bosh v. Cherokee

Cnty. Governmental Bldg. Auth. 305 P.3d 994 (Okla. 2013), the State legislature responded by

amending the GTCA to include immunity for violations of the Oklahoma Constitution. Barrios

v. Haskell Cnty. Pub. Facilities Auth., et al., 432 P.3d 233, 235-41 (Okla. 2018).

       In Barrios, the Court held that “because these ‘constitutional’ torts are now clearly ‘torts’

governed by the GTCA, the GTCA’s specific prohibition against tort suits arising out of the

‘operation or maintenance of any prison, jail or correctional facility’ bars the claims at issue

here.” Id. at 239 (citing 51 OKLA. STAT. § 155(25). Plaintiff argues and the court agrees that

this immunity provision is not applicable as to the allegations against RedEagle, as sexual

assault is not concomitant with the operation or maintenance of a correctional facility. Of



                                                  4
     6:20-cv-00306-RAW Document 44 Filed in ED/OK on 05/10/21 Page 5 of 5




course, the GTCA also prohibits claims against employees of the state “acting within the scope

of employment.” 51 OKLA. STAT. § 153(C). As Plaintiff argues, whether RedEagle was acting

within the scope of employment is an issue of fact. RedEagle’s motion is DENIED as to

Plaintiff’s state law claims.

       Summary

       RedEagle’s motion to dismiss [Docket No. 21] is hereby DENIED.

       IT IS SO ORDERED this 10th day of May, 2021.




                                            ______________________________________
                                            THE HONORABLE RONALD A. WHITE
                                            UNITED STATES DISTRICT JUDGE
                                            EASTERN DISTRICT OF OKLAHOMA




                                               5
